DETAILED ACTION
Claims 1, 8 and 15 have been amended.
Claims 1 – 20 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0318844 to Matsuoka et al. (hereinafter Matsuoka) and in view of US Patent Application Publication No. 2018/0330589 to Horling.

Regarding Claim 1, Matsuoka discloses intelligent controllers, and machine-learning methods, that modify control operation with respect to presence or absence of the one or more entities (¶2), and further includes: 
	method for changing a smart appliance state in response to detecting an event (Matsuoka teaches smart-home devices ¶64 controlled by an intelligent controller ¶74 based on power-on and power-off events ¶97), the method comprising: 
	identifying, by a processor, an event based on at least location data associated with a user’s device and a security system control center (Matsuoka ¶95-¶96 teaches Various types of sensors useful for making determinations with regard to the presence or absence of human beings in an environment include security/entry detectors within home-security systems 1514 or “a security system control center” as various types of security-system entry detectors may be used to detect ingress and egress of occupants into and out from an environment and intelligent controller receives data inputs that indicates the presence of human beings as well as location-monitoring mobile phones or “a user’s device” and other such appliances. Matsuoka (¶75, ¶119) discloses two or more presence-related (location) states determined by the intelligent controller based on the two or more sensor inputs as shown in the Fig. 15) 
	determining, by the processor, whether the event is outside of a user’s daily schedule (Matsuoka ¶173 detects that the user is manually setting the comfort temperature adjustments by 10-30 minutes extra outside of their daily schedule) 
	determining, by the processors, whether the event is similar to one or more prior events based on an interconnected device event response model (Matsuoka ¶173 detects several repeated transitions by the user to manually set the comfort temperature and several occurrences of enclosure being occupied despite the occupancy sensor otherwise) 
	responsive to the event being outside of the daily schedule (Matsuoka Figs. 44A-D and 46A-D teaches daily schedule 4402/4602 and actual events outside the daily schedule 4404/4604) and the event being similar to one or more prior events (Matsuoka discloses ¶147 continuously monitoring and filtering at multiple time periodicities in order to detect patterns in user occupancy events within a residential environment) and 
	changing, by the processors, a state of one or more smart appliances to a state corresponding to the one or more similar prior events (Matsuoka discloses ¶149 the intelligent thermostat processes the learned and sensed information, automatically adjusting environmental control settings to optimize energy usage while, at the same time, maintaining the temperature within the environment at desirable levels, according to the learned occupancy patterns and comfort preferences of one or more users) 
Matsuoka does not explicitly disclose wherein the one or more smart appliances is a smart lock. However, in an analogous art, Horling teaches:
	changing a state (i.e., lock or unlock) of one or more smart appliances (120 – fig. 1) to a state corresponding to the one or more similar prior events (i.e. detect user walking away from door and cause smart door lock to lock), wherein the one or more smart appliances is a smart lock (Horling teaches ¶42 that the operating environment includes intelligent, multi-sensing, network connected devices such as the smart doorbells and smart locks. ¶42 smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166-1 to actuate bolt of the smart door lock 120))
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for changing a smart appliance state in response to detecting an event, identifying, by a processor, an event based on at least location data associated with a user’s device and a security system control center, determining, by the processor, whether the event is outside of a user’s daily schedule, determining, by the processors, whether the event is similar to one or more prior events based on an interconnected device event response model, responsive to the event being outside of the daily schedule and the event being similar to one or more prior events and changing, by the processors, a state of one or more smart appliances to a state corresponding to the one or more similar prior events, as disclosed by Matsuoka, and wherein the one or more smart appliances is a smart lock, as taught by Horling, for the purpose of implementing systems for monitoring activity via a home assistant device (Horling, ¶3).

Regarding Claim 2, Matsuoka in view of Horling discloses all the elements with respect to claim 1. Further, they discloses:
training, by the processor, the interconnected device event response model (Matsuoka discloses ¶149 the intelligent thermostat processes the learned and sensed information, automatically adjusting environmental control settings to optimize energy usage while, at the same time, maintaining the temperature within the environment at desirable levels, according to the learned occupancy patterns and comfort preferences of one or more users.)

Regarding Claim 3, Matsuoka in view of Horling discloses all the elements with respect to claim 2. Further, they discloses:
receiving, by the processor, a user input, wherein the user input is associated with the user’s daily schedule (Matsuoka discloses Fig. 7 and ¶74 human user input to create and modify control schedules) 
monitoring, by the processor, the location of the user’s device (Matsuoka discloses ¶177 user mobile devices reporting user locations) 
identifying, by the processor, a plurality of daily events; generating, by the processor, the user’s daily schedule based on the plurality of identified events (Matsuoka discloses ¶97 and ¶226 schedule adjustments made with respect to presence-related events) 
generating, by the processor, a vector embedding corresponding to each one of the plurality of identified daily events (Matsuoka discloses Fig. 17B, each element of the column vector 1710 ¶99 corresponds to a presence/no-presence state-transition diagram within the context of the identified daily event ¶97.)

Regarding Claim 4, Matsuoka in view of Horling discloses all the elements with respect to claim 2. Further, they discloses:
wherein the trained interconnected device event response model is a deep neural network (Matsuoka discloses ¶2 machine learning methods incorporated within intelligent controllers that determine the presence of one or more types of entities within an area, volume, or environment controlled by the intelligent controller and that modify control operation with respect to presence or absence of the one or more entities.)

Regarding Claim 5, Matsuoka in view of Horling discloses all the elements with respect to claim 1. Further, they discloses:
receiving, by the processor, the location data associated with the user’s device (Matsuoka discloses ¶177 user mobile devices reporting user locations.)

Regarding Claim 6, Matsuoka in view of Horling discloses all the elements with respect to claim 1. Further, they discloses:
wherein determining whether the event is outside of the user’s daily schedule is comprised of generating, by the processor, a distance difference score for the location data and determining, by the processor, if the distance difference score exceeds a distance threshold (Matsuoka discloses ¶99, ¶123 and ¶177 determining user locations (distance) using user mobile GPS devices and when the probability of human presence is above a first threshold value, the intelligent controller transitions to a presence state 1704 and when the probability of presence of a human being falls below a second threshold value, the intelligent controller transitions to a no-presence state.)

Regarding Claim 7, Matsuoka in view of Horling discloses all the elements with respect to claim 1. Further, they discloses:
wherein determining if the event is similar to the one or more prior events, comprises applying, by the processor, the event to a trained interconnected device event response model (Matsuoka discloses ¶147 - ¶149 continuously to detect patterns in user occupancy events within a residential environment using the learned and sensed information to train and automatically adjusting environmental control settings of a thermostat to optimize energy usage) and generating, by the processor, a vector embedding for an identified event (Matsuoka discloses Fig. 17B generating column vector 1710 in a state-transition diagram corresponding to event of user presence/no-presence ¶97.)

Claim 8, do not teach or further define over the limitations in claim 1. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 9, do not teach or further define over the limitations in claim 2. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 10, do not teach or further define over the limitations in claim 3. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 11, do not teach or further define over the limitations in claim 4. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 12, do not teach or further define over the limitations in claim 5. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 13, do not teach or further define over the limitations in claim 6. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 14, do not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Claim 15, do not teach or further define over the limitations in claim 1. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 16, do not teach or further define over the limitations in claim 2. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 17, do not teach or further define over the limitations in claim 3. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 18, do not teach or further define over the limitations in claim 4. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 19, do not teach or further define over the limitations in claim 6. Therefore, claim 19 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 20, do not teach or further define over the limitations in claim 7. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 7.

Response to Arguments

Claim Rejections - 35 USC § 101
Applicant made amendments in their response, filed on 09/14/2022, to Claims 15 – 20, and they have been fully considered and are found persuasive. Hence, the examiner withdraws the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 102
Applicant made significant amendments to more clearly recite the limitations, filed on 09/14/2022, and they have been fully considered and are found persuasive. Hence, the examiner withdraws the 35 USC § 102 rejection. However, based on the amendments and the newly introduced limitations, the Examiner updated the search and uses the new reference, Horling et al., for 35 USC § 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451